United States Court of Appeals
                         For the First Circuit


No. 16-1320

                       UNITED STATES OF AMERICA,

                               Appellee,

                                   v.

                         RAÚL ORTIZ-CARRASCO,

                         Defendant, Appellant.


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO

           [Hon. Jay A. García-Gregory, U.S. District Judge]


                                 Before

                          Howard, Chief Judge,
                         Selya, Circuit Judge,
                    and McConnell, District Judge.


     Anita Hill Adames on brief for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Mariana
E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, and Juan Carlos Reyes-Ramos, Assistant United
States Attorney, on brief for appellee.



                             July 10, 2017





    Of the District of Rhode Island, sitting by designation.
            SELYA, Circuit Judge. Much of our law traces its origins

to pre-Revolutionary times.         The jurisprudence of the federal

sentencing guidelines, though, is relatively young.               Thus, we

frequently encounter new questions of guideline interpretation.

Defendant-appellant Raúl Ortiz-Carrasco attempts to serve up just

such a question: whether a guideline provision that affords an

enhancement   for    death    occurring   during   the   commission   of   an

offense,    see    USSG   §2L1.1(b)(7)(D),     should    be   construed    as

including, sub silentio, a proximate cause requirement?

            This question has splintered our sister circuits, but

this court has not yet grappled with it.            Although it might be

tempting to stick our oar into these murky waters, we recently

have warned that "courts should not rush to decide unsettled issues

when the exigencies of a particular case do not require such

definitive measures."         Privitera v. Curran (In re Curran), 855
F.3d 19, 22 (1st Cir. 2017).      We heed this warning today and, given

the    district     court's    supportable    factfinding,     hold   that,

regardless of whether or to what extent section 2L1.1(b)(7)(D)

incorporates a causation requirement, the district court did not

err in applying the enhancement.             Accordingly, we affirm the

sentence imposed.

I.    BACKGROUND

            We glean the facts from the unchallenged portions of the

presentence investigation report (PSI Report) and the transcripts


                                   - 2 -
of the multiple sentencing hearings. See United States v. Cintrón-

Echautegui, 604 F.3d 1, 2 (1st Cir. 2010); United States v. Dietz,

950 F.2d 50, 51 (1st Cir. 1991).       In June of 2014, the defendant

and a confederate, Rando Bautista-Caraballo (Bautista), became

part of a plot to smuggle migrants from the Dominican Republic

into the United States.        On June 22, the defendant navigated a

yola (a small boat, commonly used for fishing) to the shores of

the Dominican Republic. Once there, he joined forces with Bautista

and took 20 undocumented Haitian migrants aboard.           The yola then

set out for Mona Island, Puerto Rico; Bautista and the defendant

alternated as helmsmen.

           With 22 persons aboard, the yola was severely overloaded

and — to make a bad situation worse — it carried no life jackets

or other safety equipment.      The conditions of the voyage portended

significant risks: the vessel would be traveling into the night in

rough seas, with waves up to a foot and swells up to six feet.

Heedless of these dangers, Bautista and the defendant pressed

onward.

           A   Coast   Guard   helicopter   spotted   the   yola   mid-way

through the voyage (when the craft was 12 nautical miles from the

Dominican Republic and approximately 23 nautical miles from Mona

Island).    Noticing the helicopter, Bautista and the defendant

reversed course and headed back toward the Dominican Republic.

The helicopter, later supplanted by a Border Patrol airplane, kept


                                  - 3 -
the yola under aerial surveillance until a Coast Guard cutter

arrived.    By then, it was nearly dark and the yola was stopped

(with its engine off).

            The Coast Guard sent out a boarding party.   As the Coast

Guard launch neared the yola, someone aboard the yola cried out

that the boat was taking on water.       Several of the passengers

leaped to their feet, and the yola capsized.      The two smugglers

and 19 of the migrants were rescued, but the remaining migrant

(Georges Yvon) drowned.

            The government did not take this botched alien-smuggling

operation lightly.     Following some preliminary skirmishing (not

relevant here), the defendant waived indictment and pleaded guilty

to an information that charged him with unlawfully attempting to

bring aliens into the United States at a place other than a

designated point of entry.    See 8 U.S.C. § 1324(a)(1)(A)(i).   The

final version of the PSI Report recommended a ten-level enhancement

because a person had perished during the commission of the offense

of conviction.     See USSG §2L1.1(b)(7)(D) (authorizing such an

enhancement "[i]f any person died" during the commission of the

offense).   The defendant's total offense level (26), combined with

his criminal history category (II), yielded a guideline sentencing

range (GSR) of 70-87 months.

            A series of sentencing hearings followed, primarily

directed to the appropriateness of the ten-level enhancement.     At


                                - 4 -
the first two hearings, the court took testimony from a Coast Guard

officer, the defendant, and Bautista, and reviewed videotapes and

photographs.1    The government argued that the language of section

2L1.1(b)(7)(D) should be taken literally and, therefore, applied

to the offense of conviction.         The defendant argued that section

2L1.1(b)(7)(D)    required    a   showing    of   causation,    that    the

government had not proven that he caused Yvon's death, and as a

result, that the enhancement was inappropriate in his case.

           Prior to the third (and final) sentencing hearing, the

district court filed a closely reasoned rescript, in which it

concluded that the ten-level enhancement applied.        The court found

that, regardless of whether section 2L1.1(b)(7)(D) demanded a

showing of causation, the enhancement fit the defendant's case.

           When the district court convened the final sentencing

hearing,   the   defendant   sought    reconsideration   of   the   earlier

ruling.    Upon reconsideration, the court again ruled that the

defendant was subject to the enhancement.         The court then adopted

the recommended GSR and imposed a downwardly variant sentence of

57 months' imprisonment.     This timely appeal followed.




     1 Bautista pleaded guilty to a similar charge, and two of the
three sentencing hearings involved both the defendant and
Bautista.   The two men were sentenced separately, though, and
Bautista is not a party to this appeal. Consequently, we eschew
any further reference to his sentencing.


                                  - 5 -
II.   ANALYSIS

             This is a rifle-shot appeal: the defendant challenges

only the application of the ten-level enhancement.                     Inasmuch as

this challenge was preserved below, we review the sentencing

court's      "interpretation      and    application      of     the    sentencing

guidelines" de novo, the court's "factfinding for clear error,"

and its "judgment calls for abuse of discretion."                  United States

v. Ruiz-Huertas, 792 F.3d 223, 226 (1st Cir.), cert. denied, 136
S. Ct. 258 (2015).         In conducting this tamisage, we keep in mind

that facts found by a sentencing court must be supported by a

preponderance of the evidence.            See United States v. Cordero, 42
F.3d 697, 702 (1st Cir. 1994).

             As postured by the parties, this appeal revolves around

the due interpretation of section 2L1.1(b)(7)(D).                  The courts of

appeals have expressed widely divergent views about the type of

causal    connection,      if   any,    that    is   necessary   to    trigger   an

enhancement under section 2L1.1(b)(7)(D).              See United States v. De

La Cruz-García, 842 F.3d 1, 2 (1st Cir. 2016) (noting circuit split

and collecting cases).          To illustrate:

     The Tenth Circuit is at one end of the gamut.              It has observed

      that    the   text    of    section       2L1.1(b)(7)(D)     "contains     no

      causation requirement" and, thus, courts "have no license to




                                        - 6 -
      impose one."     United States v. Cardena-Garcia, 362 F.3d 663,

      666 (10th Cir. 2004).2

     The Fifth Circuit is at a mid-way point along the gamut.                  It

      acknowledges     that    the   text   of    section   2L1.1(b)(7)(D)       is

      bereft of any explicit causation requirement, but it reads

      that   guideline        provision      in    conjunction        with     USSG

      §1B1.3(a)(3), thereby implying a causation requirement.                  See

      United States v. Ramos-Delgado, 763 F.3d 398, 401-02 (5th

      Cir. 2014).3 Consequently, the Fifth Circuit has concluded

      that   section    2L1.1(b)(7)(D)       requires       at   least    but-for

      causation.     See id.

     The Eighth Circuit is at the other end of the gamut.                   It has

      adopted a standard that bears a family resemblance to a

      proximate    cause      standard.      Under    the    Eighth      Circuit's

      formulation, the inquiry focuses on whether the death was



      2The court, however, added a caveat. It went on to say that
when death is not an element of the underlying offense and section
2L1.1(b)(7)(D)   is   applied  merely   as   a  relevant   conduct
enhancement, it "might" be appropriate to consider whether the
death was "reasonably foreseeable" and the defendant's "conduct
was a contributing factor." Cardena-Garcia, 362 F.3d at 666.

      3USSG §1B1.3(a)(3) describes the "Relevant Conduct" that a
sentencing court may consider when calculating a defendant's GSR.
Such conduct in this context includes a defendant's "acts and
omissions," USSG §1B1.3(a)(1)(A), as well as "all harm that
resulted from [those] acts and omissions," id. §1B1.3(a)(3). The
Fifth Circuit has reasoned that the phrase "'resulted from' imposes
a requirement of actual or but-for causation" in connection with
section 2L1.1(b)(7)(D). Ramos-Delgado, 763 F.3d at 401.


                                     - 7 -
      "causally connected to the dangerous conditions created by

      [the   defendant's]       unlawful     conduct."           United    States   v.

      Flores-Flores, 356 F.3d 861, 863 (8th Cir. 2004).

     The Eleventh Circuit is in somewhat the same place.                     It has

      embraced    a    standard      reminiscent     of    the    Eighth    Circuit's

      standard, but which goes a step further.               The inquiry focuses

      on   foreseeability,        that    is,    whether    it    was     "reasonably

      foreseeable . . . that [the defendant's] actions or the

      actions of any other member of [his criminal] operation could

      create the sort of dangerous circumstances" likely to result

      in death.       United States v. Zaldivar, 615 F.3d 1346, 1350-51

      (11th Cir. 2010).

             Against     this   chiaroscuro        backdrop,      the     government,

presumably because of uncertainty about exactly where the Tenth

Circuit stands, see supra note 2, exhorts us to follow the Fifth

Circuit's lead and adopt a but-for standard.                     For his part, the

defendant     exhorts     us    to    read       section    2L1.1(b)(7)(D)       more

grudgingly and incorporate a "proximate cause" standard, which —

in context — appears to be an argument in favor of adoption of the

Eighth Circuit's "causally connected" standard.4


      4To the extent that the defendant is attempting to advocate
for the adoption of some other standard, that attempt is
underdeveloped and, thus, not properly before us.      See United
States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990) (explaining that
"issues adverted to in a perfunctory manner, unaccompanied by some
effort at developed argumentation, are deemed waived").


                                         - 8 -
            This compendium of dueling decisions and the parties'

conflicting views present an interesting question — a question

that this court has not yet answered.          Such a question would pique

the interests of a legal scholar, but judges — unlike academicians

— are not at liberty to scratch every intellectual itch.              As we

explain below, the enhancement is appropriate in this case under

any of the myriad interpretations of section 2L1.1(b)(7)(D); and

where, as here, the question that the parties present can safely

be left for another day, a court should not hurry to answer it.

            We need not tarry over the Tenth Circuit's rule, even if

we take as a given that court's express statement that no showing

of causation is required.         In that court's view, the enhancement

is proper so long as a death occurred during the commission of the

offense.    See Cardena-Garcia, 362 F.3d at 666.          In this instance,

the defendant does not dispute that Yvon died during the commission

of the offense.

            We   turn   next    to   the   government's   proposed   but-for

standard.    An action is a but-for cause of a harm if "'the harm

would not have occurred' in the absence of . . . the defendant's

conduct."   Burrage v. United States, 134 S. Ct. 881, 887-88 (2014)

(quoting Univ. of Tex. Sw. Med. Ctr. v. Nassar, 133 S. Ct. 2517,

2525 (2013)).      But-for cause is "the minimum requirement for a

finding of causation."         Id. at 888 (citation omitted).




                                     - 9 -
              It   is    nose-on-the-face          plain     that   the     defendant's

actions were, at the very least, a but-for cause of Yvon's demise.

Had the defendant not embarked on a voyage in an overloaded yola,

traveling in rough seas and in the dark of night without a soupçon

of safety equipment aboard, Yvon would not have drowned.                       No more

is exigible to satisfy the minimalistic requirements needed to

establish but-for causation.

              In an ill-conceived effort to blunt the force of this

reasoning, the defendant tries to shift the blame to the Coast

Guard.       He protests that the yola began taking on water because

the Coast Guard launch came too close to it; that the migrants

stood up only because the Coast Guard ordered them to raise their

hands; and that Yvon might not have drowned had the Coast Guard

brought along extra life jackets.                    These protests ring hollow.

Say, for example, that a student neglects his studies, ignores

required      readings,       declines       to   take     advantage   of    available

tutorials, and subsequently flunks the course.                         The student's

indolence is a but-for cause of his failing mark, and that causal

connection is not dissolved simply because the instructor posed

hard questions on the final examination or refused to grade on a

curve.

              So it is here.        The defendant's conduct would remain a

but-for cause of Yvon's death even if the sentencing court had

found    —    which     it   did   not   —    that   the    Coast   Guard's    actions


                                         - 10 -
contributed to the occurrence.       See Burrage, 134 S. Ct. at 888

(explaining that an act can be a but-for cause even "if the

. . . act combine[d] with other factors to produce the result" as

long as "the other factors alone would not have done so").

           The defendant fares no better under the Eighth Circuit's

"causally connected" standard.    The sentencing court, analogizing

this case to Flores-Flores, 356 F.3d at 862-63, found as a matter

of fact that such a causal connection existed.    In Flores-Flores,

the defendant accepted money to transport eleven undocumented

aliens from one state to another by van.    See id. at 862.   The van

was overcrowded (there were not enough seats to go around), so

eight of the aliens had to sit on the floor without seatbelts.

See id.     Partway through their non-stop 2,000-mile trek, the

defendant turned the steering wheel over to one of the passengers.

See id.   When that driver fell asleep at the wheel, the van crashed

and two passengers died.   See id.    The district court applied the

section 2L1.1(b)(7)(D) sentencing enhancement,5 and the Eighth

Circuit affirmed, holding that the deaths were "causally connected


     5 The Eighth Circuit opinion refers to section 2L1.1(b)(6)(4)
rather than section 2L1.1(b)(7)(D). See Flores-Flores, 356 F.3d
at 862. But this is because the Eighth Circuit was dealing with
an earlier edition of the Guidelines Manual, and former section
2L1.1(b)(6)(4) was renumbered as section 2L1.1(b)(7)(D) without
any substantive change in later editions of the Guidelines Manual
(including the November 2015 edition, which was in effect when the
defendant was sentenced). Since nothing turns on this renumbering,
Flores-Flores is on-point authority with respect to the question
before us.


                               - 11 -
to the dangerous conditions created by [the defendant's] unlawful

conduct."      Id. at 863.     The fact that the defendant transported

more   passengers     than   the     van   could    safely   carry    "created   a

substantial risk of death or serious bodily injury" within the

meaning of the guidelines.         Id.

              Though the defendant's reckless actions occurred at sea

and not on land, his case is much the same as Flores-Flores.                   The

defendant overloaded the yola with more people than it safely could

carry, set out late in the day in rough seas, and provided nothing

in the way of safety equipment.            Any one of these conditions would

have   been    hazardous;    the     combination     was   lethal.      We   hold,

therefore, that the district court did not err at all — let alone

clearly     err   —   in   finding    a    causal    connection      between   the

defendant's actions and Yvon's death.

              Nor did the district court err when it found reasonably

foreseeable that the defendant's actions "could create the sort of

dangerous circumstances" likely to result in death.               Zaldivar, 615
F.3d at 1351; see De La Cruz-García, 842 F.3d at 3.                  It requires

little imagination to foresee that setting out on a small and

overloaded boat in stormy seas and with night approaching is an

invitation to disaster.       Here, the defendant accepted just such an

invitation, and he certainly could have foreseen the sort of

calamity that eventually transpired.               The court below recognized

that the defendant had turned a blind eye to obvious danger and,


                                      - 12 -
thus, found it reasonably foreseeable that the yola would "capsize

in the middle of the sea, with unpredictable weather conditions,

and in the dark of night."     Similarly, the court found reasonably

foreseeable that the passengers would panic, render the yola

unstable, and wind up getting hurt without the customary safety

equipment.     Last — but not least — the court concluded that it

must have been foreseeable to the defendant that the Coast Guard

would try to prevent the yola from reaching the United States,

especially since the defendant knew that his conduct was illegal.

             In the end, we take no view of whether or to what extent

section 2L1.1(b)(7)(D) requires a showing of causation.          We have

that luxury because, in the case at hand, all roads lead to Rome.

Regardless     of   what   level   of   causation,   if   any,   section

2L1.1(b)(7)(D) is construed to require, the defendant was subject

to the ten-level enhancement.

III.   CONCLUSION

             We need go no further. For the reasons elucidated above,

the defendant's sentence is



Affirmed.




                                   - 13 -